Citation Nr: 0119460	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  98-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a August 1998 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), which found that the appellant had no 
recognized military service and was not eligible for VA 
benefits.

This case was previously before the Board in May 2000 when it 
was remanded to the RO to schedule a Travel Board hearing.  
Although a hearing was scheduled, the appellant failed to 
appear.  He later wrote the RO indicating that he would be 
unable to appear due to health reasons.  He did not indicate 
a desire to reschedule his hearing and the case was forwarded 
to the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  

2.  The United States Department of the Army has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 101(2), 107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9(a), 3.203 
(2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to a claim, and expanded on VA's duty to notify the 
claimant and representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  The RO has twice 
sought verification of service from the US service department 
and has notified the appellant through its October 1998 
statement of the case and October 1999 supplemental statement 
of the case as to the requirements for his claim, including 
the applicable law and regulations.  Moreover, inasmuch as 
the law is dispositive in this case, as discussed below, 
there is no reasonable basis for providing the appellant with 
assistance in developing evidence.  Finally, inasmuch as the 
RO has complied with its duty to notify and assist to the 
extent applicable, the Board's present review of the claim 
will not result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).  The law also 
authorizes payment of a pension to a "veteran" who has the 
requisite service.  38 U.S.C.A. § 1521 (West 1991).  The term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions:  
(1) the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service, or the 
evidence submitted does not meet the requirements of 38 
C.F.R. 3.203(a), the VA shall request verification from the 
service department.  38 C.F.R. 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the "VA is prohibited from finding, on any basis other than a 
service department document, which the VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

The appellant claims entitlement to VA benefits based on 
service from March 1942 to November 1945 with "G" Company, 
Second Battalion, 23rd Infantry Regiment of the Philippine 
Army in the service of the United States, and as a guerrilla.  
Of record is a certification from Department of National 
Defense, Philippines Veterans Affairs Office dated September 
1992 and reporting that the appellant's name was on the POW 
roster.  It does not indicate that the appellant's name was 
on the guerilla roster.  As the appellant did not submit 
service information meeting the criteria set out under 
38 C.F.R. § 3.203(a), the RO requested verification of the 
appellant's claimed military service.  In December 1998, the 
United States Army Personnel Center (ARPERCEN) notified the 
RO that the appellant had "no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces."  

In February 1999, the appellant submitted additional 
evidence.  That evidence includes a service record from the 
Philippine Adjutant General's Office, an affidavit for 
Philippine Army Personnel, a letter and a copy of a check for 
pension benefits made payable to the appellant from the 
Philippine Veterans Administration, and a copy of a diploma 
apparently awarded by the Philippine Army.  

At a personal hearing before a local Hearing Officer in April 
1999, the appellant requested re-certification of his 
military status.  The appellant indicated that he would 
submit additional evidence subsequent to the hearing, which 
consisted of a complete copy of the affidavit for Philippine 
Army Personnel which was received by the RO in June 1999.  

The RO requested re-certification of the appellant's claimed 
military service.  In October 1999, the ARPERCEN notified the 
RO that the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces," and therefore concluded that no change in the prior 
negative certification was warranted.

In November 2000, the appellant submitted two affidavits of 
fellow soldiers who claimed to have service with the 
appellant, as well as copies of discharge documents of the 
Philippine Army containing duplicate information previously 
sent to the U.S. Service department for verification.  
Additionally, the appellant wrote that he was writing to 
ARPERCEN to request certification of US military service.  

The appellant's claim was again denied by the RO in a letter 
dated November 2000.  It remained at the RO until late June 
2001, when it was returned to the Board.

VA laws and regulations do not provide for acceptance of 
documents prepared by a foreign government as proof of 
service and here, the appellant has not submitted any 
documentation sufficient to validate his claimed service.  
The RO twice sought verification of the appellant's service 
and twice was advised that he had no recognized service for 
VA benefits purposes.  Although in November 2000 the 
appellant wrote to the RO that he was requesting verification 
of his service from ARPERCEN, he never submitted any such 
verification even though the case remained at the RO for more 
than six months.  In any event, there is no reason to suspect 
that ARPERCEN would provide verification to the appellant 
after twice informing the RO that the appellant had no 
recognized service.  "Service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Thus, on the basis of the evidence of record, there 
is no demonstration of qualifying military service in this 
case.  Inasmuch as the United States service department's 
determination as to the appellant's service is binding on the 
VA, the Board concludes that the appellant is not considered 
a "veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

Basic eligibility for VA benefits is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

